Case 19-10562   Doc 14   Filed 04/18/19 Entered 04/18/19 16:30:59   Desc Main
                           Document     Page 1 of 4
Case 19-10562   Doc 14   Filed 04/18/19 Entered 04/18/19 16:30:59   Desc Main
                           Document     Page 2 of 4
Case 19-10562   Doc 14   Filed 04/18/19 Entered 04/18/19 16:30:59   Desc Main
                           Document     Page 3 of 4
Case 19-10562   Doc 14   Filed 04/18/19 Entered 04/18/19 16:30:59   Desc Main
                           Document     Page 4 of 4
